Case 3:14-cr-00175-WHA Document 962-44 Filed 01/10/19 Page 1 of 2




          EXHIBIT RR
                                                                                    Case 3:14-cr-00175-WHA Document 962-44 Filed 01/10/19 Page 2 of 2




    m                                                   Idle Facility (IF)
                                                              Investigation
                                                               Work Form
                                                                                                                                                      OH
                                                                                                                                                      UG
                                                                                                                                                                                                                                Conductor
                                                                                                                                                                                                                                Pole
                                                                                                                                                                                                                                OH Facility
                                                                                                                                                                                                                                Tra nsformer
                                                                                                                                                                                                                                UG Facility
                                                                                                                                                                                                                                                                                                     D
                                                                                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                                                                                     D
                                                                                                                                                                                                                                                                                                                                            Damage:
                                                                                                                                                                                                                                                                                                                                       Idle Facility
                                                                                                                                                                                                                                                                                                                                               Action:
                                                                                                                                                                                                                                                                                                                                              Monitor
                                                                                                                                                                                                                                                                                                                                                                                                                           For Transformers Only:



                                                                                                                                                                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                                                                                                                                                                Blue Sticker?
                                                                                                                                                                                                                                                                                                                                                                                                                                  • Yes
                                                                                                                                                                                                                                                                                                                                                                                                                                   Transformer-Type:
                                                                                                                                                                                                                                                                                                                                                                                                                                       OH                   O PM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~        No

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             D SS
    *Reporting Information:
    *Identified in Field By: (PG&E= LAN ID)                                                                                                                                  lwl olwl CI                                                           *Identified in Field On: 09/13/20 16                                                                                                                                                     *Idle Facility Priority
                                                                                                                                                                                *LAN ID                                                                                                                                                  MM DD YY                                                                                                             ~             Low
                                                                                                                                                                                                                                                                                                                                                                                                                                                              D Medium
                                                                                                                                                                                                          *Service Planning Investigation Due Date: 03/11/2017
                                                                                                                                                                                                                                                                                                                                                                                                                                                              D High
   If Contractor: Enter Last Name, First Name                                                                                                                                                                                                                                                                                                                                    MM DD YY
   Reference Information (Circuit & SSD Required at Entry into SAP - to be verified by Clerical if unknown in field}
   *Plat Map :                                               *Circuit:                                                                                                                                                                     *SSD:                                                     Pole# (Req'd if Numbered Pole)                                                      Equipment #:                                                           Meter#:
   JJ39                                                      04329-1104, PUEBLO                                                                                                                                                            1019
   Location Information                                                                                 (*Location Number Required fo r Compliance Inspection or Patrol)
   *Location #:                                                                            *Street Address:                                                                                                                                                                                       Cross Street:                    *City:
   1                                                                                       3683 ATLAS PEAK RD .                                                                                                                                                                                   OLD FOSS VALLEY                  NAPA
   *Main Work Center:                                                                                                                                                                                                                                                                                         Latitude I Longitude:
   NAPA, Napa

   *Identified in Field During (Required - Check One) :                                                                                                                                                                                                                                                                                       Secondary Field Identification (Check all that apply}:
   ~ Compliance Inspection       D Compliance Patrol                                                                                                                                                                                                                                                                                           D Joint Pole
   D Equipment Inspection                                                                                            r          Other                                                                                                                                                                                                          0 UWF (Urban Wildfire Area)
   *Conductor Type (Required - Check One):                                                                                                                                                   D Primary                                              D Secondary                                                  D Service
   If a facility is found energized and any of the bolded Field Conditions below are checked, write 2 tags follows:
   1) OH EC Notification to de-energize , Priority E, with a 3-month duration
   2) Idle Facility Work Form for investigation
  ;.,.,. o;;~,i,:,o ..;:.;-;:.:-.-:.: ,:.;.; ;·xer.¼;        g   ? , • .....;. ;    •X• . ••. •, .,, -?• .:. • • .:• •• • • , .,. u, .,;:u •• • u ••• u ,u , . , .,, .,...,. u,. u u •• . •••• n ..•.. N .e.•.·: .. ·,.,;;• .:. u . ·,;,. . ,: :c >£ • :,-.;;;:: Y ·v · ·                                                 ·0:; »Y      :: '❖ : : >: :1: :< ·:•: ~.,,.,.,,v ·cy;-; • n r n., · · ,. · · ·:• · n · · •· •·• • • · • · •· • • •· •·••·• · •.· · • u .. · · · · • • ·   ?   u • · • ••·,.?VY u .,.•.• •.


   Check All Field Conditions That Apply:
   D         Safety conditions where de-energizing is needed to mitigate haza rd
   D         Idle Facilities in ra ptor concentration zones with su itab le habitat to support threatened or endangered raptors
   D         All Primary tap lines are identified as idle and are un-fused
   D         Potential use for agricu ltural pumps or vacant building
   D         Future work req uired to maintain existing idle facility                   Existing maintenance EC Notifica tion #:
   •         Modesto Irrigation District Service Area
                                                                                                                                 -----


             Temporarily Out of Service (TOS) and Temporary Idle Facility (TIF)
   D Potential agricultural use:                                                                                                                                                                                                       D (TOS-AG) if de-energized or                                                                                                                       0 (TIF-AG) if energized
   D Potential se rvice to an existing (vacant) building:                                                                                                                                                                              D (TOS-V) if de-energized or                                                                                                                        D (TIF-V) if energized
   If Facility is oil Filled, Check all Field Conditions That Apply:
   D Surface or ground waters                                                                                                                                                                                                          D Grazing lands, agricultu re areas or vegetable gardens
   D Sewers or sewage treatment systems                                                                                                                                                                                                D Private or public water sources or distribution systems
   D Day-ca re centers or schools
   ~        None of the above conditions apply
  . PL.. • . "A. .....      . _..,;   .e...<: : ;:.,.:-..-       •   -:,,.--.;« .      ,   ½     ,-. -- - "'{;>;rY, • ... .. -.-.-. .•-~. ······-.--T••   •.• -......&"• •• .? • • •-• • ~   ·· • •·•· · · · ·• ·• ·••··· ··· · ·· · · · ··· · . .· •• • •••••,. . ....... ·•· · ······· •.••   -· YO,..-..,.,....   Y< "ll"XV. ' ✓-   ··y. ·0:·0:·c:·: -:e,··-·-·-·-~:•·❖-.....-7.« •           .+. .• fr   .   ' ".«• ·, • s y •·•v••o·;•;•         ;-:H • • -y • • -:.           ········· ·••r- • . '"' ~----y•• •-:·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ~ • -- 0




  Compliance Department Review


                                                                                                                                                                                                                                                                                                                                                                                                                     *Reviewed On: 10/13/2016
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MM DD YY

                                                                                                                                                                                                                             Page 1 of 3                                                                                                                                                                                   Notification#: 1120441 84


CONFIDENTIAL                                                                                                                                                                                                                                                                                                                                                                                                                                          PGE-CPUC_00008032
